Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENTAND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
-- SYSTEM METHOD FOR FACILITATING MEMORY MEDIA AS FILE STORAGE DEVICE BASED ON REAL-TIME HASHING BY PERFORMING INTEGRITY CHECK WITH A CYCLICAL REDUNDANCY CHECK (CRC) -- 
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “.. receiving, by a controller of a storage device from a host, a request to write 4data to the storage device, wherein the data is associated with a file name and 5a file path, and wherein the controller performs one or more of: 6providing a characterization or other information related to a non- 7volatile memory of the storage device; 8providing a media interface to storage media of the storage device; 9performing an error correction code (ECC) encoding or decoding 10on data; 11performing a data recovery method; 12performing an integrity check, including a cyclical redundancy 13check (CRC); 14encrypting or decrypting data; and 15processing data which requires an intensity which is greater than a 16predetermined threshold; 17performing a hash function on an input based on the file name and the file 18path to obtain a hash value, wherein the hash function comprises a plurality of 19hash methods performed on the input; 20mapping the hash value to a physical location in the storage device; and 21writing the data to the physical location in the storage device.” Claims 11 and 20 are similar to claim 1.
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The sited prior art includes Bhatia (US 10,884,947) teaches applying a hash function that is related to the logical address to access a hash table; determining a physical address corresponding to the logical address by searching a the hash table, and reading data from a page of the determined physical address of the log blocks, wherein page level mapping information for the log blocks is stored in the hash table, which is configured with open addressing and implemented as an indexed array of entries, each of which represents a logical address in a form of a key and a corresponding physical address, wherein, for any entry, the index at which it is stored is determined by a hash function of the key of the corresponding entry, and wherein an upper bound of the size of the hash table is determined by an overhead value that is set based on number of probes to identify a particular physical address and memory requirement for the hash table. (Figs. 7-12)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
June 16, 2022